DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to prior patent No. 10,783,883, was filed on July 07, 2022.
Reason for Allowance
Claims 1-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “receiving”, “assigning”, “causing”, “receiving”, “determining”, “assisgning” and “causing” as recited in claim 1 or similarly recited in claims 9 and 15. More specifically, the limitation of “receiving a first voice command including a request for a first operation; assigning a first target device from among the local group of connected electronic devices as an in-focus device for performing the first operation; in accordance with the assigning of the first target device as the in-focus device for performing the first operation, causing the first operation to be performed by the first target device via operation of the server-implemented common network service; receiving a second voice command including a request for a second operation; determining that the second voice command does not include an explicit designation of a second target device; determining that the second operation can be performed by the first target device; and in accordance with (i) the determination that the second voice command does not include an explicit designation of a second target device, and (ii) the determination that the second operation can be performed by the first target device: assigning the first target device as the in-focus device for performing the second operation; and in accordance with the assigning of the first target device as the in- focus device for performing the second operation, causing the second operation to be performed by the first target device via operation of the server-implemented common network service” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claims 9 and 15 are also deemed allowable for the same reason. Claims 2-8, 10-14, and 16-20 depend on and further limit independent claims 1, 9 and 15, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659